ICJ_034_Interhandel_CHE_USA_1959-03-21_JUD_01_PO_05_EN.txt. 75

DISSENTING OPINION OF PRESIDENT KLAESTAD

Being unable to concur in essential parts of the Judgment,
I feel bound to express my divergent opinion. I shall deal with the
Preliminary Objections in the order which I consider appropriate.

I. In part (a) of its Fourth Preliminary Objection the Govern-
ment of the United States submits

“that there is no jurisdiction in this Court to hear or determine any
issues raised by the Swiss Application or Memorial concerning the
sale or disposition of the vested shares of General Aniline & Film
Corporation (including the passing of good and clear title to any
person or entity), for the reason that such sale or disposition has
been determined by the United States of America, pursuant to
paragraph (0) of the Conditions attached to this country’s acceptance
of this Court’s jurisdiction, to be a matter essentially within the
domestic jurisdiction of this country’.

This is the first time that the question of the validity of the
American Reservation (4), or a similar reservation, has been in
dispute between Parties to a case before the Court. It is the first
time the Court has had occasion to adjudicate upon it.

The question of a similar French reservation was discussed in
one Separate and two Dissenting Opinions appended to the Judg-
ment in the Norwegian Loans case. But the Court did not consider
and decide this question and was not in a position to do so, since
the question of the validity of the reservation was not in dispute
between the Parties, who had not laid it before the Court and had
not argued it.

A similar situation arose at the first stage of the present case
concerning a Swiss request for the indication of interim measures
of protection. The Co-Agent of the Swiss Government referred to
the question of the validity of the American Reservation (6), but
he did not expressly contend that it is invalid. As to this question
there did not at that time appear to exist any dispute which called
for the consideration of the Court.

But now, at the present stage of the case, this question is in
dispute between the Parties. The Government of the United States
has invoked the Reservation, the Swiss Government has challenged
its validity, and the United States Government has thereafter not
withdrawn the Objection invoking the Reservation, but on the
contrary expressly maintained it in its final Submissions presented
to the Court on November 6th of last year. It is true that the Agent
for the United States Government stated that this Preliminary

73
76 INTERHANDEL (DISS. OP. OF PRES. KLAESTAD)

Objection has become ‘‘somewhat academic”, or “‘somewhat moot”.
He explained that under Section 9 (a) of the United States Trading
with the Enemy Act, the Government of the United States is for-
bidden to sell vested property as long as a suit for its return is
pending before American courts, and he assured the Court that the
vested shares in the General Aniline and Film Corporation would
not be sold as long as the claim of Interhandel was pending before
American courts. (Oral Proceedings, November 5th, 6th and r4th.)
This does not, however, prevent the sale of these shares as soon as
this claim is finally decided by American courts. The Agent further
stated that the United States Government does not withdraw this
Preliminary Objection (¢bid., November 5th). And in his last address
to the Court he asserted that “condition () of our Declaration is
valid”, and he again re-affirmed part (a) of the Fourth Preliminary
Objection and asked the Court to adjudicate upon it (¢b¢d., Novem-
ber 14th). In such circumstances it is clear to me that the Court
must now consider the Reservation and adjudicate upon the Pre-
liminary Objection invoking it.

This Reservation provides that the United States Declaration
accepting the compulsory jurisdiction of the Court under Article 36,
paragraph 2, of the Statute shall not apply to:

“(b) disputes with regard to matters which are essentially within
the domestic jurisdiction of the United States of America as deter-
mined by the United States of America”.

Article 36, paragraph 6, of the Statute of the Court provides:

“In the event of a dispute as to whether the Court has jurisdiction,
the matter shall be settled by the decision of the Court.”

In other words: the American Reservation provides that the
matter shall be determined by the United States, while the Statute
provides that it shall be decided by the Court. This juxtaposition
of the two texts shows that the Reservation is in conflict with the
Statute, Article 36, paragraph 6.

Article 1 of the Statute provides that the Court ‘‘shall function
in accordance with the provisions of the present Statute’. The same
provision is inserted in Article 92 of the Charter of the United
Nations. The Court is therefore, both by its Statute and by the
Charter, prevented from applying that part of the clause which
reserves to the United States the determination of the matter. It
becomes impossible for the Court to act upon the words: “‘as deter-
mined by the United States of America”.

It may be asked whether the fact that the Court cannot act
upon these words which are in conflict with the Statute, also renders

74
77 INTERHANDEL (DISS. OP. OF PRES. KLAESTAD)

it impossible for the Court to give effect to the other parts of
the Declaration of Acceptance which are in accordance with the
Statute.

The view has been expressed that the Reservation is for various
reasons invalid and that this invalidity of the Reservation entails
the invalidity of the Declaration of Acceptance as a whole. The
necessary consequence of this view would be that the Government
of the United States could neither sue nor be sued in accordance
with the fundamental rule relating to the compulsory jurisdiction
of the Court; that Government could neither act as a claimant nor
become a defendant under Article 36, paragraph 2, of the Statute.
It would, in other words, find itself in the same legal situation as
States which have not submitted to the compulsory jurisdiction

of the Court. by filing Declarations of Acceptance under Article 36,
paragraph 2. Would such a consequence be in conformity with the
true intention of the competent authorities of the United States?

It has always been held by this Court as well as by the Permanent
Court of International Justice that the compulsory jurisdiction of
the Court depends on the will or intention of the Governments con-
cerned.

It appears from the debate in the United States Senate concern-
ing the acceptance of the compulsory jurisdiction of the Court,
reported in the Congressional Record for July 31st and August Ist
and 2nd, 1946, that fear was expressed lest the Court might
assume jurisdiction in matters which are essentially within the
domestic jurisdiction of the United States, particularly in matters
of immigration and the regulation of tariffs and duties and similar
matters. The navigation of the Panama Canal was also referred to.
Such were the considerations underlying the acceptance of Reser-
vation (b). It may be doubted whether the Senate was fully aware
of the possibility that this Reservation might entail the nullity of
the whole Declaration of Acceptance, leaving the United States in
the same legal situation with regard to the Court as States which have
filed no such Declarations. Would the Senate have accepted this
Reservation if it had been thought that the United States would
thereby place themselves in such a situation, taking back by means
of the Reservation what was otherwise given by the acceptance of
the Declaration? The debate in the Senate does not appear to
afford sufficient ground for such a supposition.

For my part, I am satisfied that, it was the true intention of
the competent authorities of the United States to issue a real and
effective Declaration accepting the compulsory jurisdiction of the
Court, though—it is true—with far-reaching exceptions. That
this view is not unfounded appears to be shown by the subsequent
attitude of the United States Government.

75
78 INTERHANDEL (DISS. OP. OF PRES. KLAESTAD)

By various Applications filed in the Registry of the Court on
March 3rd, 1954, March 2gth, 1955, June 2nd, 1955, and August
22nd, 1958, the Government of the United States submitted claims
against Governments which had not filed any Declarations accept-
ing the compulsory jurisdiction of the Court under Article 36,
paragraph 2, of the Statute. In previous notes to these Governments
the United States Government had invited them to file such De-
clarations of Acceptance. It is difficult to believe that other Gov-
ernments would have been invited to do so if the Government of
the United States had not itself had the true intention of submitting
validly and effectively to the compulsory jurisdiction of the Court.

These considerations have led me to the conclusion that the
Court, both by its Statute and by the Charter, is prevented from
acting upon that part of the Reservation which is in conflict with
Article 36, paragraph 6, of the Statute, but that this circumstance
does not necessarily imply that it is impossible for the Court to
give effect to the other parts of the Declaration of Acceptance which
are in conformity with the Statute. Part (a) of the Fourth Prelim-
inary Objection should therefore in my view be rejected.

II. With regard to the First and Second Preliminary Objections,
I am in general agreement with the Court.

It should, however, be observed that the Court has not adjudi-
cated upon the controversial and, in the present case, disputed ques-
tion concerning the validity of Reservation (5) in the United States
Declaration of Acceptance. If that Reservation should be considered
as legally invalid, and if, as has been suggested, this invalidity
should entail the invalidity of the Declaration as a whole, the Court
would find itself without any valid American acceptance of its
jurisdiction under Article 36, paragraph 2, of the Statute. Without
the consent of the United States Government the Court would lack
power to act in the present dispute, and the question of adjudicating
upon the First and Second Preliminary Objections could not arise.
The legal situation would be similar to the situation which arises
when a claim is made against a State which has not filed any
Declaration under Article 36, paragraph 2, and which has not
otherwise submitted to the jurisdiction of the Court.

IIE. In its Third Preliminary Objection the United States Gov-
ernment challenges the jurisdiction of the Court on the ground that
Interhandel has not exhausted the local remedies available to it in
the United States courts.

The Court has held that an objection of this kind is not a plea to
the jurisdiction of the Court, but a plea to the admissibility of the
Application. Sharing this view I am further of the opinion that an
adjudication upon this Objection presupposes that the Court has
first established its jurisdiction, when that jurisdiction is challenged,

76
79 INTERHANDEL (DISS. OP. OF PRES. KLAESTAD)

as it is in the present case. This Objection is of a temporary and
relative character, dependent on the outcome of the lawsuit of
Interhandel in the United States courts. It is not, as are the absolute
objections to the jurisdiction of the Court, directed against that
jurisdiction, which in the present case is governed by Article 36,
paragraph 2, of the Statute, and the Swiss and United States
Declarations made thereunder. The true legal nature of this Prelim-
inary Objection becomes clear when it is considered that the dispute
may, under certain conditions and in a modified form, again be
submitted to the Court as soon as the remedy available to Inter-
handel in United States courts is finally exhausted.

For these reasons I consider that I shall have first to deal with
all of the Preliminary Objections to the jurisdiction. Only if I
should arrive at the conclusion that all of these Objections must
be rejected, will the question of the application of the local remedies
rule arise for me. This view is in accordance with the Order of June
27th, 1936, in the Losinger & Co. case, in which the Permanent Court
of International Justice held that an objection based on the local
remedies rule is an objection to the admissibility of the Application,
and that the Court will have to adjudicate upon that question i} ft
should assume jurisdiction.

IV. In part (8) of its Fourth Preliminary Objection, the United
States Government contends:

“that there is no jurisdiction in this Court to hear or determine
any issues raised by the Swiss Application or Memorial concerning
the seizure and retention of the vested shares of General Aniline
& Film Corporation, for the reason that such seizure and retention
are, according to international law, matters within the domestic
jurisdiction of the United States’’.

This is not, however, an accurate description of the dispute
submitted to the Court by the Swiss Application and Memorial.
That dispute relates to the alleged obligation of the United States
to restore assets of Interhandel in the United States and, alterna-
tively, to submit this dispute to arbitration or conciliation. What the
Court has to consider is whether that dispute, according to inter-
national law, relates to matters within the domestic jurisdiction of
the United States. I concur in the view of the Court that the dispute
relating to these questions involves matters of international law,
and that this Preliminary Objection should therefore be rejected.

It should, however, be observed that the Court has not adjudi-
cated upon the controversial and, in the present case, disputed
question concerning Reservation (}) and its relation to other parts
of the United States Declaration of Acceptance.

If this Reservation should be considered as legally valid, it is
difficult to see how it is possible for the Court to decide that the

77
80 INTERHANDEL (DISS. OP. OF PRES. KLAESTAD)

dispute relates to international law and not to matters within the
domestic jurisdiction of the United States, inasmuch as that ques-
tion, as a consequence of the invocation of the Reservation, is to
be determined by the United States and not by the Court, in so
far as “the sale or disposition of the vested shares of the General
Aniline & Film Corporation” is concerned.

If, on the other hand, the Reservation is to be considered as
invalid, and if this invalidity should, as has been suggested, entail
the invalidity of the Declaration of Acceptance as a whole, the
question of adjudicating upon this Preliminary Objection could not
arise. Without a valid Declaration accepting the Court’s compulsory
jurisdiction, the Court would lack jurisdiction to decide whether
the dispute is of domestic or international character.

These considerations show how necessary it would have been to
adjudicate upon part (a) of the Fourth Preliminary Objection before
adjudicating upon part (b} of that Objection.

V. Having found that all of the Preliminary Objections to the
jurisdiction of the Court must be rejected, I have now finally to deal
with the Third Preliminary Objection to the admissibility of the
Application, relating to the question of the exhaustion of the local
remedies available to Interhandel in the United States courts.

It is pointed out on behalf of the United States Government that
“the suit of Interhandel seeking a return of the stock is now being
actively litigated in the trial court of the United States”, and
“that there now exists the possibility that Interhandel may secure
a return of the stock in proceedings in the United States courts’’.
{Oral Proceedings, November 5th and 6th.)

The Swiss Government has, however, submitted that the claim
of Interhandel in the United States courts is based on the American
Trading with the Enemy Act, while the claim of the Swiss Govern-
ment submitted to this Court is based on the international Wash-
ington Accord. It is contended that the courts in the United States
must decide the claim of Interhandel on the basis of the Trading
with the Enemy Act, and that they are excluded from taking into
consideration the Washington Accord on which the claim of the
Swiss Government is based. If this contention is justified, it may
be asked whether the remedy available in the United States courts
is an effective remedy. The controversy which this question has
raised pertains, however, to the merits of the present dispute. It
cannot be decided at this preliminary stage of the proceedings
without prejudging the final solution.

The Swiss Government has further invoked the decision of
January 5th, 1948, rendered by the Swiss Authority of Review. It
contends that this decision should be assimilated to an international
arbitral award, and that the Court is, in fact, confronted with the

78
81 INTERHANDEL (DISS. OP. OF PRES. KLAESTAD)

question of the execution of such an international award having the
force of ves judicata between the Parties to the present dispute.
The Swiss Government asserts that the failure on the part of the
United States to execute this decision constitutes a direct breach
of international law causing damage directly to the Swiss State
itself. In the view of the Swiss Government the local remedies rule
is not applicable in such a case. In this connection the Swiss Gov-
ernment has referred to a number of questions which are in dispute
between the Parties, particularly with regard to the legal character
of the Swiss Authority of Review and of its decisions; with regard
to the interpretation of its decisions of January 5th, 1948; as to
the effect of that decision with regard to the disputed question
relating to the neutral or enemy character of Interhandel; as to the
direct or indirect consequence of that decision with regard to the
assets of Interhandel in the United States.

These various questions are parts of the merits of the dispute.
They do not only “touch” those merits; they go to their very roots.
These questions cannot in my opinion be determined at this pre-
liminary stage of the proceedings. Nor can it at present be decided
with a sufficient measure of certainty whether they are relevant or
irrelevant for the adjudication upon the Third Preliminary Objec-
tion. Only when the Court, after a regular procedure on the merits,
has obtained more complete information with regard to the facts
of the case and the legal views of the Parties, will the Court be in a
sufficiently safe position to determine whether this Swiss contention
is justified or not. The jurisprudence of the Permanent Court of
International Justice shows how cautiously that Court acted when,
in preliminary proceedings, it was confronted with similar questions.

The Swiss Government further contends that its claim also for
other reasons relates to an initial or direct breach of international
law, directly affecting established treaty rights of the Swiss State
under such circumstances that the United States have become
immediately responsible under international law. Reference is in
this respect particularly made to Article IV of the Washington
Accord, on which the Swiss Government bases its principal claim
for restitution. Reference is also made to the Washington Accord,
Article VI, and to the Treaty of Arbitration and Conciliation be-
tween Switzerland and the United States of 193r, on which the
Swiss Government bases its alternative claim relating to the alleged
obligation to submit the dispute to arbitration or conciliation.

The question whether this contention is justified or not, and
whether it would have the effect of dispensing the Swiss Govern-
ment from the observance of the rule relating to the exhaustion of
local remedies, can in my opinion only be adequately appraised
after a regular procedure dealing with the merits of the case.

79
82 INTERHANDEL (DISS. OP. OF PRES. KLAESTAD)

It may be added that the alternative Swiss claim relating to the
question whether the International Court of Justice is competent to
decide whether the dispute should be referred to arbitration or
conciliation, cannot in any case be determined by local courts in the
United States.

For these various reasons I consider that the Third Preliminary
Objection should be joined to the merits.

(Signed) Helge KLAESTAD.

80
